DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 07 April 2022, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC § 102 have been fully considered and are persuasive, particularly in that Harrold does not expressly disclose wherein the waveplate comprises a liquid crystal polymer layer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold et al. (US 2011/0181706) in view of Johnson et al. (US 2018/0172888).
Regarding claim 1, Harrold discloses a display device (see figures 11a-13a, for instance) comprising: a waveguide assembly (120) comprising a waveguide configured to output light to display an image ([0102]); and an adaptive lens assembly having a major surface facing a major surface of the waveguide, the adaptive lens assembly comprising: a waveplate lens (124); and a switchable waveplate assembly comprising: a first substrate (100) and a second substrate (102) defining a volume therebetween; a liquid crystal layer (128) disposed within the volume; a first set of guides (111, see fig. 11b) for aligning liquid crystal molecules of the liquid crystal layer, the first set of guides comprising a first electrode pattern ([0097]) disposed in the volume and on the first substrate (100); and a second set of guides (112) for aligning liquid crystal molecules of the liquid crystal layer, the second set of guides (112) comprising a second electrode pattern ([0097]) disposed in the volume and on the first substrate (100); wherein the first electrode pattern and the second electrode pattern are configured to establish an electric field (see [0098]; [0132] for instance) for selectively changing orientations (114, 110, see figure 11a) of liquid crystal molecules of the liquid crystal layer. However, Harrold does not expressly disclose the waveplate lens comprising a liquid crystal polymer layer.
Johnson discloses a display device, including a waveplate lens (230) comprising a liquid crystal polymer layer ([0020]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal polymer layer waveplate lens structure as Johnson in the device of Harrold. The motivation for doing so would have been to use a conventionally-known technique in the art as the waveplate structure for the benefit of flexibly aligning liquid crystal directors, as taught by Johnson ([0020]).
Regarding claim 2, Harrold in view of Johnson discloses the display device of claim 1, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises an array of parallel conductors.
Regarding claim 3, Harrold in view of Johnson discloses the display device of claim 1, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises a wire mesh ([0097]).
Regarding claim 4, Harrold in view of Johnson discloses the display device of claim 1, wherein the first substrate (100) and the second substrate (102) each comprise quarter-wave plates (124, 132).
Regarding claim 7, Harrold discloses an adaptive lens assembly (see figures 11a-13a, for instance) comprising: a waveplate lens (124); and a switchable waveplate assembly comprising: a first substrate (100) and a second substrate (102) defining a volume therebetween; a liquid crystal layer (128) disposed within the volume; a first set of guides (111, see fig. 11b) for aligning liquid crystal molecules of the liquid crystal layer, the first set of guides comprising a first electrode pattern ([0097]) disposed in the volume and on the first substrate (100); and a second set of guides (112) for aligning liquid crystal molecules of the liquid crystal layer, the second set of guides comprising a second electrode pattern ([0097]) disposed in the volume and on the first substrate (100); wherein the first electrode pattern and the second electrode pattern are configured to establish an electric field (see [0098]; [0132] for instance) for selectively changing orientations (114, 110, see figure 11a) of liquid crystal molecules of the liquid crystal layer. However, Harrold does not expressly disclose the waveplate lens comprising a liquid crystal polymer layer.
Johnson discloses a display device, including a waveplate lens (230) comprising a liquid crystal polymer layer ([0020]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal polymer layer waveplate lens structure as Johnson in the device of Harrold. The motivation for doing so would have been to use a conventionally-known technique in the art as the waveplate structure for the benefit of flexibly aligning liquid crystal directors, as taught by Johnson ([0020]).
Regarding claim 8, Harrold in view of Johnson discloses the adaptive lens assembly of claim 7, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises an array of parallel conductors.
Regarding claim 9, Harrold in view of Johnson discloses the adaptive lens assembly of claim 7, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises a wire mesh.
Regarding claim 10, Harrold in view of Johnson discloses the adaptive lens assembly of claim 7, wherein the first substrate (100) and the second substrate (102) each comprise quarter-wave plates (124, 132).
Regarding claim 12, Harrold in view of Johnson discloses the adaptive lens assembly of claim 11, wherein the adaptive lens assembly further comprises an alignment layer ([0096]) disposed between the waveplate lens and the first quarter-wave plate (124), wherein the alignment layer ([0096]) at least partially determines orientations of liquid crystal molecules in the liquid crystal polymer layer (128).
Regarding claim 17, Harrold in view of Johnsons discloses the adaptive lens assembly of Claim 7, wherein the first electrode pattern (111) and the second electrode pattern (112) each comprise: a layer disposed on the first or second substrate and comprising a plurality of protrusions extending into the volume ([0097]; ‘The alignment feature may also be produced by an electrode pattern or a pyramid shape for example, but still produce an essentially radially symmetric liquid crystal alignment. In this specification the term "alignment feature" is defined to include the above options either singularly or in any combination.’); and a layer of conductive material conformally disposed on at least a portion of the plurality of protrusions ([0097]; ‘electrode pattern’).
Claim(s) 5-6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harrold in view of Johnson.
Regarding claims 5 and 14, Harrold in view of Johnson discloses the display device of claims 1 and 7, wherein the waveplate lens and the switchable waveplate assembly constitute an adaptive lens subassembly. However, although Harrold does not expressly disclose wherein the adaptive lens assembly comprises a plurality of adaptive lens subassemblies, each adaptive lens subassembly comprising: a waveplate lens; and a switchable waveplate assembly, MPEP § 2144 VI. B. “Duplication of Parts” discloses, “… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplication of the plurality of adaptive lens subassemblies, for the motivation of fine tuning the optical properties of the device as needed.
Regarding claim 6, Harrold in view of Johnson discloses the display device of claim 1. However, although Harrold does not expressly disclose the device further comprising an other adaptive lens assembly on the opposite side of the waveguide assembly from the adaptive lens assembly, wherein the other adaptive lens assembly comprises an associated waveplate lens and an associated switchable waveplate assembly, MPEP § 2144 VI. B. “Duplication of Parts” discloses, “… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplication of the plurality of adaptive lens assemblies, for the motivation of fine tuning the optical properties of the device as needed.
Regarding claim 13, Harrold in view of Johnson discloses the adaptive lens assembly of claim 7. Although Harrold in view of Johnson does not expressly disclose wherein the waveplate lens comprises an other liquid crystal polymer layer on the liquid crystal polymer layer, MPEP § 2144 VI. B. “Duplication of Parts” discloses, “… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplication of the liquid crystal polymer layer, for the motivation of fine tuning the optical properties of the device as needed.
Claim(s) 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold in view of Johnson, and in further view of Kim (US 2004/0077141).
Regarding claim 15 and 18, Harrold in view of Johnsons discloses the display device of Claims 1 and 7. However, Harrold in view of Johnson does not expressly disclose wherein the switchable waveplate assembly further comprises an optically transmissive cap material comprising a metal or an ionic compound overlying at least a portion of the first electrode pattern or the second electrode pattern.
Kim discloses a display device (see figure 3F, for instance), including an optically transmissive cap material (216) comprising a metal or an ionic compound ([0011]) overlying at least a portion of the first electrode pattern or the second electrode pattern (214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transmissive cap material of Kim in the device of Harrold. The motivation for doing so would have been to provide anti-reflective optical properties and insulating function to the electrodes while minimizing height differences caused by manufacturing of various layers, as taught by Kim ([0033]).
Regarding claims 16 and 19, Harrold in view of Johnson and in further view of Kim discloses the display device of Claims 15 and 18, wherein the cap material (Kim 216) comprises an anti- reflective coating (Kim [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/4/2022